Title: To George Washington from Major General Lafayette, 16 July 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


					
						Camp [Preakness N.J.] July the 16th 1780
					
					You have desired, My dear General, I would put in writing a Summary of the ideas which I Gave as My opinion in our Conversation of last Night—This I am the More inclin’d to do, that, tho’ I feel for Your delicacy on the occasion, I would think it very wrong not to go the same length with the french forces as you would do with those of the United States.
					The idea of Starving Newyork has been By Me ever Considered as a Secondary one—I Could not But think that twenty thousand Very Good troops, and ten thousand Militia were equal to force the ennemy from earth-works, the Greater part of which are very little Better than field Momentary intrenchements—I thought that, we Could at least take Brookline, and from there destroy the town, the Shiping in the East River, and Make the living on the island intolerable for the winter—to

be Candid, My dear General, I had not nor have I yet Any Material doubt, But that we were Equal to Reduce the whole By approaches or Storms.
					the possessing of the harbour, I Confess, was Considered By me as an immense Advantage, and the Arrival of Greaves I take to be a very Unhappy Circumstance—But in fixing the french points of Defense to the entrance, or to the inside of the hook, I had, of Course in Great Respect Given up the Conveniences of a free intercourse on North River. My Meaning in Gaining the harbour was then chiefly to obtain the two following Advantages 1st to Shorten our Communication 2d to prevent Succours Coming in, or troops and Ships Sliping out.
					in Supposing that the french fleet amounting to twelve Ships of the line May during one Month cruize off the hook, and during the whole Siege put themselves in A Commanding position, I clearly See that the first purpose will be entirely, and the Second will be in Any Material Measure Answer’d according to our wishes.
					1st Nothing in the World, My dear General, Can persuade me that in the Space of one Month while the french fleet will Cruize off the harbour, there is Any difficulty in Sending from philadelphia Chesepeak Bay &c. Such quantities of flour forage &c. as Will form along the Connecticut Coasts Any Magazines we May Want—and Suppose they were insufficient, is it not ever in the power of a Superior fleet to give Such Convoys as will Safely Conduct a Number of Merchant Vessels from one part of the Coast to the other? Nay, if we are in force out of the harbour We Shall Save even the transportation from pensilvania to Staten Island, and our Magazines May be form’d Merely By Water Carriage.
					2d The Second Article, My dear General, tho’ Not so positively ascertain’d May be however Reduc’d to this—that for a while the harbour Will be Bloked up—that for ever We may establish the french fleet either By a Cruize or By its laying on one anchor at Rhode island, in Such a Commanding position as Will Make it dangerous for a fleet of transport to Go in or out of Newyork—So far at least, as Will Make it Madly imprudent for them to think of Sending for Any Reinforcement and impossible to Evacuate the City without loosing the Best part of theyr troops and Stores—while the french will lay at Rhode island, Wont they at all times keep Ships of the line and frigates off the hook? Won’t they be appris’d By us of Any Circumstance which may determine theyr whole fleet to the hook in Such occasions as May Become Ruinous for the ennemy.
					for What Relates to the possession of the Sound it is Agreed that from our Batteries at Mauricinia, from the frigates at New London, We May (if Superior at Sea) depend upon a free Navigation—and the less of our fleet Will be Confined in the harbour of Newyork, the More We Shall insure our Communication in those parts.
					
					in Combining those ideas, My dear General, I Conclude that With A Good prospect of Reducing the Works on the three islands, with a More Certain one of taking at least Brookline, and destroying the City of Newyork with the Shiping in the East River, With Such a Superiority at Sea as Will Reduce our Communica⟨tions⟩ almost to Nothing, and Block up for a while, endanger for ever Any attempt of the ennemy to Go in or out of the hook, With that Command of the Sound Which in Case of Bad luck insures our Retreat, We ought not (tho’ lamenting Greaves’s Arrival) We ought not, Says I, to Relinquish our Operation Against Newyork.
					to those Considerations if I Add that (in taking the half part of What I have been hitherto told about the advantages and chances of a British fleet Without against a french fleet Within) there is Some possibility of forcing Admiral Greaves, if I Add that We have Some Grounds to hope for a Reinforcement from the West indias, if I Behold the Sanguine Wishes of france, the expectations of europe, the efforts, the hopes, and particularly the Situation of the Unites States, I Will have More and More Reasons to Attempt this so Glorious and decisive Conquest.
					But in Confessing that if We don’t attak Newyork We Cannot attak any thing, that Canada is put By Congress out of the question, that hallifax, Charlestown &c. are attended With Greater difficulties and uncertainties and with a lesser Safety, You So far decide with me in favor of Newyork, and I am So fully Convinc’d Some thing Must be attempted, that (if the french fleet Was inferior) I Would then try to find out Some Warrantable Way to Answer, as far as Might be possible, if not the whole at least Some part of My scheme.
					for What Relates to the land operations, My dear General, My opinion is entirely Agreable to yours—I Wish only Your Mind to be More and More impressed With the Many inconveniences of uniting (at least in the Beggining) the french forces to our Main Army, Which should not at any time Give way But to A Case of Absolute Necessity—from What I have heard, it Seems that Oyster Bay Would be the Best place, But it may be easily ascertain’d—I Shall therefore Give you But a Summary of My Sense of that question, Which perfectly Coincides With Your Memorandum.
					1st establishing our Communication as low down as possible on North River—2d Uniting, exercising the army, forming an order of Battle, Cloathing and arming all our men at once—3dly forming in delaware, and Chesepeak-Bay, flour, forage, vegetable Magazines with transports Ready to take them on Board—4thly Collecting Cannon, Mortars, Ammunition, in a Word Any thing We are Worth and freely pressing Such Waggons and horses as Are Necessary—5thly Going down towards the 5th of August to Mauricinia, and establishing our Batteries Near hell Gate upon which the french Will Rendisvous At Oyster or Wistown Bay.
					
					Then, My dear General, if By an evacuation of the Upper posts, or By any disposition of the ennemy We think ourselves enabled to land on York island, there We must Reintrench ourselves, and in operating that Way Send also a detachement to long-island upon Which Both will land at once and Meet about Wistown.
					But if We don’t think proper to take possession of York island, then the same detachement to Go in the Same way to long island from Mauricinia where the Main Army having Reintrenc’d themselves Will Wait Both for the Reduction of Brookline, and for an opportunity, if offered, to land on York island without Reinforcement.
					in the third and worse Case, if By an unforeseen Bad luck You Can’t be Safe without Uniting the Whole, then We Must Submit either to Send for the french from or joining them at Oyster Bay.
					such are, My dear General, the ideas Which I Gave out in our last Conversation, and Which Support My hopes for the intended and Wish’d for operation.
					
						Lafayette
					
				